In a proceeding under section 330 of the Election Law to validate the petition designating petitioner as a candidate of the Liberal party in the primary election for the public office of Assemblyman in the Fourth Assembly District, Queens County, the objector Lemov appeals from an order of the Supreme Court, Queens County, dated August 27, 1962 which, after a hearing, granted the application, annulled the determination of the Board of Elections invalidating said petition, and directed the board to place petitioner’s name upon the official ballot as such candidate in the primary election. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.